Manuel




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 14, 2015

                                    No. 04-14-00785-CV

                                    Mary Ann CASTRO,
                                         Appellant

                                              v.

                                      Manuel CASTRO,
                                         Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-15957
                        Honorable Janet P. Littlejohn, Judge Presiding


                                       ORDER
        The court has reviewed the motions filed by appellant on May 12, 2015, which she styled
as follows: “Notice of Motion for Spousal Maintenance,” “Motion for Void on the Agreement
for Final Divorce Signed on Oct 30, 2013 by Judge Canales,” and “Motion for Counsel Joseph
Appelt Malpractice Insurance.” We ORDER that the motions be DENIED.


                                                   _________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of May, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court